 1   WO
 2
 3
 4
 5                            IN THE UNITED STATES DISTRICT COURT
 6                               FOR THE DISTRICT OF ARIZONA
 7
     United States of America,                   )
 8                                               )
                 Plaintiff,                      )
 9                                               )             No. CR 13-574-TUC-CKJ
     vs.                                         )
10                                               )                       ORDER
     Van Raymond Brollini,                       )
11                                               )
                 Defendant.                      )
12                                               )
13          Pending before the Court in part is the Motion in Limine filed by the government
14   (Doc. 140). Oral argument was presented to the Court on August 28, 2019; the Court took
15   under advisement the issue of whether secondary sources, expected to be offered by
16   Defendant Van Raymond Brollini (“Brollini”), should be excluded. The Court has reviewed
17   the materials.
18          Brollini has provided secondary sources to the government and has indicated he will
19   offer them as exhibits at trial. The secondary sources include a book entitled IRS Humbug,
20   IRS Weapons of Enslavement, a Memorandum, and a video. The government asserts the
21   defense materials are irrelevant, inflammatory, include prejudicial information and hearsay,
22   and will confuse the jury. Brollini argues, however, that he is entitled to introduce evidence
23   of the materials he has relied on in forming his opinions. Indeed, Brollini asserts that, if the
24   jury is permitted to have the Truth About Frivolous Tax Arguments material during
25   deliberations, the jury should also have the materials relied upon by Brollini. Brollini argues
26   if the IRS document is permitted to accompany the jury but Brollini’s materials are not, the
27   IRS document is effectively being vouched for, i.e., it makes a distinction between legitimate
28   and illegitimate materials, effectively telling the jury Brollini was unreasonable or illogical
 1   in relying on information other than what was produced by the IRS. During argument,
 2   defense counsel stated the materials were not being offered to show what the law is, but to
 3   show these materials were part of the influence on Brollini and were the sources Brollini
 4   relied on in forming his conclusions; i.e, the admission is not to provide a statement of the
 5   law, but to show the information available to Brollini.
 6          Brollini points out that, in United States v. Powell, 955 F.2d 1206 (9th Cir. 1991), the
 7   court determined that “statutes or case law upon which the defendant claims to have actually
 8   relied are admissible to disprove [willfulness.]” In making this statement, the court cited to
 9   United States v. Willie, 941 F.2d 1384, 1391–99 (10th Cir.1991). The Willie court pointed
10   out that “‘[w]illfulness] is defined as the ‘voluntary, intentional violation of a known legal
11   duty.’” 941 F.2d at 1392 (citation omitted, emphasis in original). The court further stated:
12          To be a relevant defense to willfulness, then, Willie, because of his belief or
            misunderstanding, must not have known he had a legal duty. [Cheek v. United States,
13          498 U.S. 192, 202, 111 S.Ct 604, 611, 112 L.Ed.2d 617 (1991) (defendant must be
            “ignorant of his duty”). Thus, his belief must be descriptive—he must believe the law
14          does not apply to him. A normative belief that the law should not apply to him leaves
            Willie fully aware of his legal obligations and simply amounts to a disagreement with
15          his known legal duty and a “studied conclusion . . . that [the law is] invalid and
            unenforceable.” Id. at 612–13. In Cheek, the Supreme Court stated that “a defendant's
16          views about the validity [or constitutionality] of the tax statutes are irrelevant to the
            issue of willfulness [and] need not be heard by the jury . . . [I]t makes no difference
17          whether the claims of invalidity are frivolous or have substance.” Id. at 613. Thus,
            a defendant's good faith belief that he has no legal obligation to file and evidence
18          showing the reasonableness of that state of mind is relevant. But, proof of the
            reasonableness of a belief that he should not have a duty only proves the
19          reasonableness of the defendant's disagreement with the existing law and is, therefore,
            properly excluded as irrelevant.
20
            It is apparent that it is a delicate task to differentiate between a belief that the law
21          should be different and a belief that the law is different . . .
22   Id. Additionally, the Ninth Circuit has stated:
23          Although a district court may exclude evidence of what the law is or should be, see
            United States v. Poschwatta, 829 F.2d 1477, 1483 (9th Cir.1987), cert. denied, 484
24          U.S. 1064, 108 S.Ct. 1024, 98 L.Ed.2d 989 (1988), it ordinarily cannot exclude
            evidence relevant to the jury's determination of what a defendant thought the law was
25          in § 7203 cases because willfulness is an element of the offense.
26   Powell, 955 F.2d at 1214 (emphasis in original).
27          The Court recognizes that it may preclude a defense theory where “the evidence, as
28
                                                  -2-
 1   described in the defendant's offer of proof, is insufficient as a matter of law to support the
 2   proffered defense[,]” United States v. Boulware, 558 F.3d 971, 974 (9th Cir. 2009) (citation
 3   omitted)[,] and considers the admissibility of the evidence in light of this principle. Here,
 4   Brollini is not offering the materials to show what the law is, but to show the materials
 5   available to him and upon which he relied. It appears this evidence is relevant to Brollini’s
 6   alleged good faith belief that he had no legal obligation and to show the reasonableness of
 7   that state of mind. This is evidence that is relevant to a jury's determination of whether
 8   Brollini knew he was voluntarily and intentionally violating a known legal duty. For
 9   example, the government points out some issues that it believes indicates the video is
10   irrelevant: violating and ignoring statutory requirements. However, this arguably goes to
11   Brollini’s good faith belief as to any known legal obligation as set forth in relevant statutes.
12   The government’s argument addresses the weight of the evidence, not its admissibility. The
13   parties will be able to argue whether this evidence, while considering the government
14   evidence (e.g., the Truth About Frivolous Tax Arguments material), establishes whether
15   Brollini had a good faith belief he had no legal obligation. The Court finds this evidence is
16   admissible.
17          Further, as this evidence is relevant and admissible, the Court finds it is appropriate
18   for this evidence to go to the jury during deliberations. However, the Court finds the danger
19   of unfair prejudice of the discussion in the video regarding the acquittal in federal court of
20   a commentator substantially outweighs the probative value, Fed.R.Evid. 403. The Court
21   finds, therefore, this discussion must be redacted from the video.
22          Accordingly, IT IS ORDERED the government’s Motion in Limine as to the
23   admissibility of secondary sources (Doc. 140) is DENIED. However, the defense shall
24   redact the discussion regarding the acquittal of the commentator from the video.
25          DATED this 21st day of October, 2019.
26
27
28
                                                  -3-
